Citation Nr: 0513272	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a chronic 
psychiatric disorder including post-traumatic stress 
disorder.

2.  Entitlement to service connection for a chronic 
psychiatric disorder including post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.  He had service with the 97th Trans Co in 
Saudi Arabia from February 11 to June 5, 1991 and his 
military occupational specialty was 62F10 Crane Operator.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

The appeal on the issue of service connection for a chronic 
psychiatric disorder including post-traumatic stress disorder 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  Service connection for dysthymic disorder, paranoid 
personality disorder, and post-traumatic stress disorder was 
denied by the RO in September 1999.  The veteran was informed 
of the decision and of his right to appeal.  The veteran did 
not appeal within one year of date of notification of the 
decision.  

2.  Since the September 1999 determination, service medical 
records and service personnel records have been added to the 
record.


CONCLUSIONS OF LAW

1.  The September 1999 decision denying service connection 
for a chronic psychiatric disorder including post-traumatic 
stress disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200, 20.201, 20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen the 
claim for service connection for a chronic psychiatric 
disorder including post-traumatic stress disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence to reopen psychiatric disorder 
claim

VCAA

Any VCAA violation is harmless, as the claim is being 
reopened.

Factual background

In a September 1999 rating decision, the RO denied service 
connection for dysthymic disorder, adjustment disorder, 
paranoid personality disorder, and post-traumatic stress 
disorder.  The veteran was informed of the decision and of 
the right to appeal.

Since then, service medical records and service personnel 
records have been received.

Analysis

An appeal consists of a timely filed notice of disagreement 
and, after a Statement of the Case has been issued, a timely 
and properly completed VA Form 9 or correspondence containing 
the necessary information.  38 C.F.R. § 20.202.  When a 
notice of disagreement is not filed within one year, a 
decision becomes final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

The veteran has filed a claim for service connection for a 
psychiatric disorder including post-traumatic stress 
disorder.  The issues of service connection for dysthymic 
disorder, adjustment disorder, paranoid personality disorder, 
and post-traumatic stress disorder were last addressed and 
denied by the RO in September 1999.  In September 1999, the 
veteran was informed of the decision and of the right to 
appeal.  The veteran did not enter a notice of disagreement 
and that decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Since that determination, the veteran 
has sought to reopen the claim.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service connection 
was received prior to that date.  

According to VA regulation, new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Where the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  
38 C.F.R. § 3.156(c).

Service medical records and service personnel records were 
received after the September 1999 rating decision.  The claim 
is reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a chronic psychiatric disorder including 
post-traumatic stress disorder is granted.


REMAND

The veteran has appealed the denial of service connection for 
psychiatric disorder including post-traumatic stress 
disorder.  He has not completed a post-traumatic stress 
disorder questionnaire.  He should be given an opportunity to 
provide more information.  Since he reported in October 1995 
that he was in a port when a bomb exploded and killed 100 
reservists from Pennsylvania, he should be asked specifically 
where the explosion was and where he was when the explosion 
occurred.  His service personnel records show that he was in 
Saudi from February 11, 1991 to June 5, 1991.  Since he 
reported, in October 1995, experiencing at least 3 scud 
attacks including one on the first night in Saudi, he should 
be asked to indicate where he was on his first night in Saudi 
and when the 2nd and 3rd scud attacks occurred and where he 
was when they occurred.

He reported high stress in service in January 1991.  Post-
service, he has been assessed as having post-traumatic stress 
disorder, a paranoid personality disorder, dysthymic 
disorder, and anxiety disorder.  A health care provider 
stated in October 1997 that the diagnostic issues were 
somewhat unclear.

In Duenas v. Principi, 18 Vet. App. 512 (2004), the Court 
indicated that a VA examination is required when a claimant 
submits competent evidence of persistent and recurrent 
symptoms of a claimed disease and an indication that those 
symptoms may be associated with his active military service.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should request the veteran to 
indicate where he was when 100 reservists 
from Pennsylvania were killed by a bomb, 
and when this occurred.  He should state 
where he was in Saudi when the 1st, 2nd, 
and 3rd scud attacks he experienced 
occurred, and when the 2nd and 3rd scud 
attacks occurred.

2.  A VA psychiatric examination should 
be conducted.  The examiner should review 
the claims folder and examine the 
veteran.  The examiner should indicate 
what the current psychiatric diagnoses 
are.  The examiner should indicate 
whether the in-service report of high 
stress in January 1991 was indicative of 
a chronic psychiatric disorder.  The 
examiner should indicate whether the 
veteran has post-traumatic stress 
disorder.  If so, the specific stressor 
or stressors which the diagnosis is based 
on should be identified.  The claims 
folder should be made available to the 
examiner.  

3.  If post-traumatic stress disorder is 
diagnosed and the veteran provides 
adequate information, the AOJ should 
request verification from the service 
department of stressors which are both 
identified as responsible by the examiner 
and adequately described by the veteran.  
The AOJ should provide CRUR with a 
description of adequately described 
alleged stressors identified by the 
veteran, to include statements from the 
veteran containing the cited stressors, 
and relevant service records showing 
dates and units of assignment.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain relevant evidence, that evidence 
must be submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


